              CaseApplication
AO 106 (Rev. 04/10) 2:19-mj-09367-RBM                  Document
                              for a Search Warrant (USAO             1 Filed
                                                         CDCA Rev. 01/2013)        05/03/19 PageID.1 Page 1 of 16


                                     UNITED STATES DISTRICT COUR                                                            MAY 0 3 2019
                                                                     for the
                                                         Southern District of California                      CLERK, U.S. DISTRICT COURT
                                                                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                            BY              0       DEPUTY
             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                               Case No.
     Edward NUNEZ, Date of Birth: March 3, 1990
                                                                        )
                                                                        )
                                                                        )
                                                                                                         19MJ9367
                                                                        )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
    See Attachment A

located in the             Southern               District of   ~----------~
                                                                            California             , there is now concealed (identify the
person or describe the property to be seized):

    See Attachment B

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 Mevidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description
Title 18, U.S.C. Section 922(g)                                                          Possession of a Firearm by Felon



          The application is based on these facts:
        See attached Affidavit


           r'lf Continued on the attached sheet.
           O Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on e acfi d sheet.


                                                                                                   -
                                                                                                   A pplicant's signature

                                                                                              Jon Dellinger, Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:                                                                          ~----
City and state: El Centro California                                         Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                   Printed name and title
       Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.2 Page 2 of 16




 1                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2         I, Jon Dellinger, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    This affidavit supports an application authorizing the taking of DNA
 5 samples from Edward NUNEZ (NUNEZ), more particularly described in Attachment
 6 A, and incorporated herein.
 7         2.    The evidence to be searched for and seized is described in Attachment B,
 8 incorporated herein.
 9         3.    Based on the information below, there is probable cause to believe that,
10 from buccal (oral) swabs that may be collected from the NUNEZ, there exists evidence
11 of a crime, specifically, violations of Title 18, United States Code, Section 922(g) Felon
12 in Possession of a Firearm (the SUBJECT OFFENSE).
13
                               PERSONS TO BE SEARCHED
14
15         4.     The persons to be searched are:
16              a . Edward NUNEZ ("NUNEZ"), further described in Attachment A-1, who
17                is currently in the custody of the Imperial County Sheriffs office.
18                              EXPERIENCE AND TRAINING
           5.     I am a peace officer in the State of California and have been since
19
                  February 2017. I am currently employed as a Detective for the Brawley
20
                  Police Department as defined by section 830.1 of the Penal Code. I am
21
                  currently assigned as a Task Force Officer (TFO) with the United States
22
                  Department of Homeland Security (DHS), Immigration and Customs
23
                  Enforcement (ICE) Homeland Security Investigations (HSI) Assistant
24
                  Special Agent in Charge (ASAC), Calexico, California Imperial Valley
25
                  Border Enforcement Security Task Force (IV-BEST). This group is a
26
                  multi-agency task force in Imperial, California that focuses on the
27
                  organized trafficking of narcotics through and along the Southwest
28
                  Border. My primary duties involve the investigation of narcotics-related
                                                1
     Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.3 Page 3 of 16



              violations of Title 21 of the United States Code and the California
 1
              Health and Safety Code.
 2
 3
       6.    As a TFO with IV-BEST, my primary duties include the investigation of
 4
             narcotics-related violations of Title 21 of the United States Code and the
 5
             California Health and Safety Code. I have participated in and conducted
 6
             investigations of violations of various State and Federal criminal laws,
 7
             including distribution of controlled substances, use of a communication
 8
             facilities to commit narcotics offenses, importation of controlled
 9
10           substances, conspiracy to import, possess and distribute controlled
             substances, and money laundering, all in violation of Title 21 and Title
11
12           18, United States Code and various California Health and Safety Code
             and California Penal Code sections. These investigations resulted in
13
14           arrests of individuals who have imported, smuggled, received and

15           distributed controlled substances, including cocaine, marijuana, heroin,

16           and methamphetamine, and the arrest of individuals who have laundered

17           proceeds emanating from those illegal activities.

18
19     7.    Also, these investigations resulted in seizures of illegal drugs and

20           proceeds of the distribution of those illegal drugs. Through these

21           investigations and training, I am familiar with the operations of illegal

22           international Drug Trafficking Organizations (DTO) in various parts of

23           the world, including Mexico.

24
25      8.   I have conducted investigations concerning the identification of co-

26           conspirators through the use of telephone records and bills, financial

27           records, drug ledgers, photographs, and other documents. I have also

28

                                            2
     Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.4 Page 4 of 16



             participated in the debriefings of many of those individuals arrested that
 1
             later cooperated with the government.
 2
 3
       9.    Based on my experience, I am familiar with the methods utilized in
 4
             narcotics trafficking operations and the trafficking patterns employed by
 5
             narcotics organizations. I have also spoken with agents, as well as other
 6
             law enforcement officers about their experiences, and the results of their
 7
             investigations and interviews. I have become knowledgeable of the
 8
             methods and modes of narcotics operations and the language and patterns
 9
             of narcotics abuse and trafficking. I have become familiar with the
10
             methods of operation typically used by narcotics traffickers and
11
12           distributors. I know that narcotics traffickers and distributors often use

13           various residences, dwellings, storage units, and other structures to store

14           and conceal their narcotics for the purpose of future distribution.

15           Additionally, I also know narcotics traffickers and distributors store and

16           conceal narcotics in locations separate from their immediate dwelling to

17           avoid direct possession and thwart law enforcement efforts.

18
19     10.   My experience as a TFO with IV-BEST, my participation in the

20           investigation of narcotics organizations, my conversations with other

21           agents of the DEA, HSI, Customs and Border Protection (CBP), and

22           other state and local law enforcement officers familiar with narcotics

23           trafficking and money laundering matters, and my training, form the

24           basis of the opinions and conclusions set forth below, which I drew from

25           the facts set forth herein. Because this affidavit is being prepared for the

26           limited purpose of obtaining a search warrant, I have not set forth all of

27           the facts known to me about this investigation, rather the facts I believe

28           are necessary to establish probable cause for my request. Furthermore, I

                                            3
        Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.5 Page 5 of 16




 1               know traffickers and distributors will use cellular telephones because

 2               they are mobile and they have instant access to telephone calls, text, web,
                 and voice messages.
 3
 4
 5         11.   I also know, in their efforts to thwart law enforcement, those involved in

 6               smuggling, selling, transporting, and distributing illegal narcotics will use

 7
                 code words, or cryptic messages when talking about the narcotics. Based

 8               on my training and experience, "Methamphetamine" (Meth), "Heroin",

 9               and "Marijuana" will likely be replaced with words like "Grass";

10               "Yellow"· "Tamales"· "Burritos"· "Cakes"· "Cookies"· "Presents"·
                            '            '          '         '            '    '
11               "Gifts"·' "Blankets"·' "Boxes"·' "Turkey"·' "Ham"·' etc .

12
13         12.   I have completed over 100 hours of Gang training throughout the state of

14               California. I have also completed additional online POST training hours

15               on Gangs, which includes courses on 186.22 PC for Patrol. Throughout

16               my career, I've spoken with several documented gang members, and or,

17               dropouts of street gangs. I've spoken with several State, Local, and

18               Federal law enforcement officers about gangs and their current trends.

19               While working on patrol, I contacted gang members on a daily basis, and

20               I've conducted over 25 Gang Field Identification interviews.

21         13.   The facts set forth herein are those that I believe are relevant to the limited
22 purposes of this affidavit, namely, to establish probable cause for the requested warrant.
23 The affidavit does not, therefore, include each and every fact that I or other law
24 enforcement personnel may have learned in connection with this ongoing investigation. In
25 the affidavit, all dates and times are approximate.
26         14.   I have knowledge of the facts set forth below based on my review of the
27 reports, recorded statements, and evidence collected in this case. I have also spoken with
28

                                                4
       Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.6 Page 6 of 16




 1 members of the Brawley Police Department team that originally searched the vehicle and
 2 reviewed their reports of the same.
 3                     FACTS SUPPORTING PROBABLE CAUSE
          15.   On 10/28/2018, it was brought to attention by Brawley Police Department
 4
                (BPD) Sergeant Orff, a Christopher VASQUEZ was possibly selling
 5
                narcotics from 1485 and 1497 K Street, Brawley, CA. While assisting the
 6
 7              Brawley Police Department with surveillance of 1497 K Street and 1485
                K Street I observed heavy vehicle and foot traffic where individuals would
 8
 9              walk or drive up to the location and stay for 1-2 minutes and leave.

10              Brawley Police Officers conducted numerous stops resulting in the

11              recovery of narcotics from individuals leaving the residence. With this

12              information BPD Sergeant Orff obtained SW-2018-317 signed by the

13              Honorable Imperial County Superior Court Judge Diane Altamirano.

14              During the execution of the warrant a Marlin .22 cal rifle, and

15              approximately 16.29 grams of methamphetamine were recovered inside of

16              a bedroom in 1485 K Street. Additionally mail and personal effects

17              belonging to VASQUEZ were located leading to VASQUEZ'S residency

18              at the home and control over the items.

19
20        16.   On 1115/2018, at approximately 1300 hours, I, Task Force Officer Jon

21              Dellinger assigned to Homeland Security Border Enforcement Taskforce

22              (B.E.S.T.) was reviewing jail calls of Edward NUNEZ (DOB 3/3/1990).

23              On 1114/2018, at approximately 1230 hours, NUNEZ made a phone call

24              to 442-270-1921 from the Imperial County Jail using the Telmate

25              System. A Spillman data search of the number revealed a name record

26              belonging to Christopher VASQUEZ (DOB 3/1211982). During the

27              approximate 4 minute and 42-second conversation, NUNEZ speaks with

28              a male who he calls by the moniker "BOO BOO". "BOO BOO" is the

                                              5
     Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.7 Page 7 of 16



             listed moniker for VASQUEZ listed in the Spillman Database. NUNEZ
 1
             tells "BOO BOO" he was arrested by border patrol for crossing into
 2
             Mexico without a pass from probation. NUNEZ asks "BOO BOO" what
 3
 4           happened to his car. "BOO BOO," tells NUNEZ, Bennita has his car and
             he will drop the car off at NUNEZ' home. NUNEZ asks "BOO BOO"
 5
 6           where Bennita is at and too put her on the phone. Bennita gets on the

 7           phone and NUNEZ tells her not to let anyone open the hood of his car.

 8           Bennita tells NUNEZ she will put money on his books and leave the car

 9           at his house.

10
11     17.   At approximately 2022 hours, NUNEZ called 760-996-1957 and speaks

12           with an unknown female and asks her to write down the number for

13           "BOO BOO" and provides her the phone number 442-270-1921. NUNEZ

14           tells the Unknown female to call "BOO BOO" and go pick up his

15           (NUNEZ) car. NUNEZ told the unknown female the car was on "E"

16           Street behind the DMV. This would be located on the 1100 block of "E"

17           Street. On 10/12/2018, at approximately 2014 hours, I had conducted a

18           traffic stop of NUNEZ while he was driving a red Honda accord (CA#

19           6JMK886). During the stop, NUNEZ advised me the vehicle belonged to

20           him and was the last known vehicle NUNEZ possessed.

21
22     18.   During the review of the calls, I identified "BOO BOO" as VASQUEZ

23           and discovered through Spillman VASQUEZ had a listed address of 1111

24           "E" Street, Apt 2, Brawley, CA. I had knowledge VASQUEZ was a

25           named suspect in an active Narcotics Sales case (BPD #181028014).

26           VASQUEZ had a current pick-up and hold placed on him for the

27           investigation and an active federal arrest warrant.

28

                                            6
     Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.8 Page 8 of 16



       19.   At approximately 1500 hours, while in an unmarked Brawley Police
 1
             Vehicle I conducted physical surveillance of 1111 E Street and observed
 2
             a red Honda Accord (CA# 6JMK886) parked in the east parking lot of
 3
 4
             the apartment complex. The Red Honda barred the same license plate as

 5           the vehicle NUNEZ was stopped in and claimed ownership on

 6           10/12/2018. A Hispanic male adult wearing a white tank top and blue hat,

 7           appeared from the apartment complex from a blind corner and walked to
             the Honda and opened the trunk. I was approximately 30 yards from the
 8
 9           Hispanic male and had an unobstructed view. The Hispanic male fit the

10           description and Spillman Photo of VASQUEZ. I observed the Hispanic

11           male close the trunk and take a seat in the driver's seat of the Honda. I

12           observed a possible female sitting in the front passenger's seat of the

13           vehicle. I observed the Hispanic male begin driving the vehicle out of the

14           apartment complex by backing out onto "E" street. Once on "E" Street,

15           the Hispanic male began heading westbound down the 1100 block of "E"

16           Street. While keeping an approximate Vz city block distance behind the

17           vehicle I followed the vehicle maintaining surveillance. I contacted

18           Brawley Police (BPD) Agent A. Carlomagno who was working patrol in

19           the city of Brawley and requested he intercept the vehicle and assists by

20           initiating a stop if probable cause existed.

21
22     20.   I maintained surveillance of the vehicle until BPD Agent Carlomagno

23           arrived behind the Honda as it began heading west down the 900 block of

24           B Street. BPD Agent Carlomagno conducted a traffic stop of the vehicle.

25           (SEE SUP REPORT FOR FURTHER) The vehicle came to a stop on the

26           700 block of A Street, where both the driver and passengers were called

27           out of the vehicle and detained.

28

                                             7
     Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.9 Page 9 of 16



       21.   I verbally identified the driver as Christopher VASQUEZ (DOB
 1
             3/12/1982) and verbally identified the passenger as Benita GONZALEZ
 2
             (DOB 6/10/1989). I asked VASQUEZ if I could remove any items from
 3
             his pockets before placing him inside the rear of a police vehicle.
 4
             VASQUEZ told me that was fine. I located in V ASQUEZ's front left
 5
             pocket a black cell phone, a black and brown wallet, and three loose one-
 6
             hundred dollar bills. I showed VASQUEZ the bills and placed the loose
 7
             bills back into his wallet. I asked VASQUEZ how much money he had
 8
             on him. VASQUEZ told me he had about 400 dollars. I secured
 9
             V ASQUEZ's belongings in the trunk area of a patrol vehicle and placed
10
             VASQUEZ in the rear seat, handcuffed to the rear and double locked for
11
             comfort. I asked VASQUEZ who the vehicle belonged to and if I could
12
             search it. VASQUEZ said the car belonged to his homie "Spooks" and
13
14           provided me verbal consent to search. VASQUEZ was in possession of
             the vehicle at the time of the stop is currently on Federal Probation with a
15
16           fourth amendment waiver.

17
18     22.   Based on NUNEZ'sjail calls the hood to the vehicle was opened and

19           search of the engine compartment was conducted. I observed the battery

20           for the vehicle was placed inside of a cloth bag inside the battery bay. On

21           the left-hand side of the battery inside of the cloth bag, I observed a blue

22           bag was sticking out. The blue bag had a zipper keeping it closed in a

23           clamshell fashion. I removed the blue bag from against the battery and

24           could immediately feel the weight of the bag and the hard object inside

25           was consistent with a handgun. I opened the blue bag and discovered a

26           stainless steel, Ruger P85 9mm handgun bearing serial number 302-

27           52097. The handgun safety selector was set to fire and a magazine

28

                                            8
     Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.10 Page 10 of 16



              inserted in the handle of the firearm. I located inside the blue bag an
 1
 2            additional magazine with (5) 9mm bullets loaded inside the magazine.

 3
 4
        23.   I conducted a safety check of the weapon and removed the inserted

 5            magazine. The inserted magazine was loaded with (15) 9mm bullets. I

 6            cleared the chamber of the firearm and observed no chambered bullet. I

 7            provided Brawley Police Dispatch with a serial number of the firearm.

 8
              Brawley Police Dispatch advised the firearm had no information in the

 9            database and appeared unregistered.

10
11      24.   At approximately 1620 hours, Border Patrol Agent McCall and K9

12            Salino arrived and conducted a sniff of the vehicle. Agent McCall told

13            me K9 Salino had demonstrated a pinpoint stare at the driver side door

14            seam near the wheel well and firewall of the Honda. Agent McCall

15            informed me that is a trained signal when K9 Salino detects the odor of

16            narcotics.

17
18      25.   Using a HEURESIS portable X-ray machine, I checked the area where

19            the K9 alerted and observed an anomaly behind the driver side wheel

20            well. I reached under the wheel well and could feel a hard plastic box. I

21            could feel the box had no wired protruding from it and appeared to be a

22            foreign object. I pulled at the box and it released allowing me to pull the

23            box out. I observed the box was plastic and had a magnetic backing. I

24            opened the box and discovered a clear zip lock like a bag inside with a

25            white crystal substance consistent through my training and experience as

26            being methamphetamine. The white crystalline substance later tested

27            positive for methamphetamine and weighed approximately 37.19 grams.

28            I also found a glass pipe with a bulbous end and white residue

                                             9
       Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.11 Page 11 of 16



                  throughout, along with a small ziplock bag containing a green leafy
 1
 2                substance. I recognized through my training and experience the pipe as
                  being consistent with a meth pipe and the green leafy substance and
 3
                  being consistent with cannabis.
 4

 5
 6         26.    BPD Agent Carlomagno showed me a clear plastic bottle he discovered

 7
                  in the gray backpack located in the backseat. The plastic bottle had small

 8                blue baggie twisted shut and white crystals on the bottom. I inspected the

 9                blue baggie and found it to be filled with a white crystal substance

10                consistent with methamphetamine. BPD Agent Carlomagno also showed

11               me a black electronic scale he discovered in the grey backpack. The scale

12               had a white residue on base and was operational. The grey backpack also

13               contained men's clothing and hygiene products.

14
15


17
                 cell phone was powered on and had a photo ofVASQUEZ with another
18
                 Hispanic male as the background.
19
           28.   Based on my training and experience the amount of narcotics located
20
                 during the investigations is consistent with the sales and trafficking of
21
                 narcotics.
22
           29.   Based upon my experience and training, consultation with other law
23
     enforcement officers experienced in firearms investigations, and all the facts and opinions
24
     set forth in this affidavit, I believe that a DNA sample collected from NUNEZ is relevant
25
     to the SUBJECT OFFENSE, specifically for comparison to any DNA recovered from the
26
27 firearms seized on November 5, 2018.
28

                                                10
       Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.12 Page 12 of 16




 1         30.   With the approval of the Court in signing this warrant, HSI agents or other
 2 law enforcement officers will employ the least intrusive means possible by swabbing the
 3 interior of the mouth of the NUNEZ with a cotton swab.
 4                   PRIOR ATTEMPTS TO OBTAIN INFORMATION
 5        31.    The United States has not attempted to obtain this information by other means.
 6                                       CONCLUSION
 7        32.    Based on my training and experience, and the foregoing facts, I believe there
 8 is probable cause to believe the NUNEZ committed the SUBJECT OFFENSE and, in light
 9 of the above information, there is probable cause to believe that obtaining DNA samples,
1O from NUNEZ, described in ATTACHMENT A, is necessary to determine whether he
11 possessed the firearms seized on November 5, 2018.
12
13
14
15
16
17
18
19
20
21
22         33.   This Court has jurisdiction to issue the requested warrant because it is "a court
23 of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A)
24 & (c)(l)(A). Specifically, the Court is "a district court of the United States ... that- has
25 jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).
26
27
28

                                                11
       Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.13 Page 13 of 16




 1
                                   Jon Dellinger, Task Force Officer
                                   HSI CALEXICO/ IVBEST
 2
 3
     Sworn to and subscribed before me this
                                               sr
                                              / - day of
                                                         :f:1n   , 2019.
 4
 5
 6                                 HONORABLE Ruth B. Montenegro
                                   United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              12
Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.14 Page 14 of 16




                         ATTACHMENT A
                   PERSON TO BE SEARCHED
   Edward NUNEZ (depicted below)
   Date of Birth: March 3, 1990
   California ID: AXXXXXXXX
   Sex: Male
   Approximate Height: 5'09"
   Approximate Weight: 230 lbs
  Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.15 Page 15 of 16



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

       DNA samples from Edward NUNEZ (DOB 3/3/1990; California ID
AXXXXXXXX.), in the form ofbuccal cells on oral swabs. The oral swabs will be collected
from the inside cheek portion of the mouth to sufficiently collect buccal cells pursuant
to the standard practices and procedures employed by the Department of Homeland
Security or the Brawley Police Department for DNA testing.
             Case 2:19-mj-09367-RBM Document 1 Filed 05/03/19 PageID.16 Page 16 of 16
AO 93 (Rev. 12109) Search and Seizure Warrant (Page 2)

                                                                Return
Case No.:                              Date and time warrant executed:        Copy ofwarrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:
[Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
volume of any documents seized (e.g., number of boxes). Ifreference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon.]




                                                             Certification (bv officer nresent durine: the execution of the warrant)


I declare under penalty ofperjury that I am an officer who executed this warrant and that this inventory is correct and
was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.




Date: _________
                                                                                      Executing officer's signature


                                                                                         Printed name and title
